Citation Nr: 1212448	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-36 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine with spurring at L4 and L5 (back disability).

2.  Entitlement to service connection for a dental condition for compensation and VA outpatient treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to December 1956, with subsequent service in the United States Army Reserves through February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2010, this case was remanded for additional development and adjudication.  At that time, the Board noted that, with respect to the service connection claim for a dental disorder, VA compensation is only available for certain dental and oral conditions as set forth in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is available for loss of teeth only if such condition is due to bone loss through trauma or disease, such as osteomyelitis, and not due to periodontal disease.  See id. at Note.  Service connection, however, may be granted for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the purpose of receiving VA outpatient dental treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381 & 17.161.  The Board found that the RO did not specify whether the Veteran's claim for a dental condition was for compensation or for treatment purposes.  However, it was noted that the Veteran claimed that he had part of his lower jaw bone and all of his teeth removed during service, and he now requires dental treatment.  Further, it was noted that a service connection claim for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As such, the Board characterized the issue as set forth above and determined that further action should address both aspects of this claim.

After the most recent supplemental statement of the case, the Veteran submitted additional evidence accompanied by a waiver of initial RO consideration.  This evidence will be reviewed by the Board in reviewing the Veteran's claims.

As the medical evidence in this case indicates that the Veteran may have sensory neuropathy affecting his lower extremities, and because the Board finds that service connection for the Veteran's low back disability is warranted in this case, the issue of radiculopathy of the lower extremities secondary to service-connected low back disability is referred to the RO for appropriate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's dental claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, degenerative arthritis of the lumbosacral spine is shown to be etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Degenerative arthritis of the lumbosacral spine is shown to be etiologically related to the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection for degenerative arthritis of the lumbosacral spine is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his current back disability is the result of injuries sustained during an automobile accident in service.  

The Veteran's service treatment records are believed to have been destroyed by a fire in July 1973 at the National Personnel Records Center (NPRC).  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed). 

While the Board notes that the Veteran's service medical records are unavailable, the Board notes that the Veteran submitted service personnel records indicating that he was treated at the United States Army Hospital at Fort Campbell, Kentucky, and was released from that station to the United States Army Reserves in December 1956.  

With respect to his back, the Veteran stated, in April 2005, that he had an automobile accident in Ocoee, Tennessee, during service.  He further stated that he was treated at the Bradley Memorial Hospital in Cleveland, Tennessee, and was air lifted to Fort Campbell, Kentucky, and he had to wear a full body cast.  The evidence currently of record confirms a current back disability, diagnosed as osteoarthritis of the spine or degenerative joint disease of the lumbar spine with spurring at L4 to L5.  

In support of his claims, the Veteran has submitted a February 2003 statement from RSR, a fellow service-member.  RSR indicated that the Veteran was in an automobile accident in September 1956 and was air lifted to Fort Campbell, Kentucky, for treatment for multiple injuries including 17 vertebral fractures, and that the Veteran was in a full body cast until release from active duty, or December 1956.  

The Veteran is competent to report observable symptoms of his claimed disabilities, as well as a contemporaneous medical diagnosis and receipt of medical treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Similarly, RSR is competent to report what he observed with respect to the Veteran's symptoms and treatment during service.  Id.  The Board and the AOJ, as fact finders, must make credibility determinations and weigh the lay and medical evidence of record.  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible, and lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).     

As the medical evidence in the case did not contain a VA examination, the Board in September 2010 found that the matter should be remanded and that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current back disability.  

The Veteran was afforded a VA examination dated in October 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he was the unrestrained driver involved in a motor vehicle accident in service where the vehicle struck a utility pole.  He reported that he was initially hospitalized at the community hospital and then transferred to Fort Campbell, Kentucky.  He stated that he was placed in a full body cast due to multiple vertebral fractures.  He indicated that he had had no surgery on his back.  Since that time, the Veteran reported that he has had chronic low back pain, stiffness and reduced range of motion.  The Veteran also indicated that he has pain that radiates down his left leg and is associated with numbness.  X-rays indicated age-related multilevel degenerative bony/disc disease without evidence of fracture, subluxation, bone destruction, or soft tissue abnormality.  An x-ray taken in 2008 was noted to reveal mild degenerative changes.  After examination, the Veteran was diagnosed with degenerative arthritis of the lumbosacral spine and chronic low back pain.  Regarding whether the condition is related to a motor vehicle accident in service, the examiner stated that there were no service treatment records, private treatment records, or VA treatment records to support the Veteran's claim.  Rather, the examiner stated that he based his opinion on the Veteran's verbal claim, a lay statement in support of the claim, physical examination findings showing mild degenerative arthritis of the spine, and an x-ray that show degenerative arthritis of the spine.  The examiner stated that the Veteran seemed to be credible.  He also noted that records from 1956 were not available and that this was a real possibility.  The examiner also noted that the Veteran reported that his service treatment records from Fort Campbell relating to the claim were likely burned in a 1973 fire and that, again, that was a real possibility.  The examiner then stated that, because of this, "it is my opinion that the current back condition disability probably manifested itself to at least a 10% degree within one year of separation from active duty in Dec. 1956." 

The claims file was returned to the October 2010 examiner in August 2011 for an additional opinion.  The examiner stated the Veteran's current back condition is as least as likely as not (50/50 probability) caused by or a result of active duty service or manifested to a degree of at least 10% within one year after separation from active duty or by December 1957.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the additional opinion.  It was again noted that the opinion was based on the Veteran's verbal claim, a lay statement in support of the claim, physical examination findings showing mild degenerative arthritis of the spine, and an x-ray that show degenerative arthritis of the spine.  The examiner stated that the Veteran seemed to be credible.  The examiner also noted that the type and severity of the back injury the Veteran described as being incurred during service could be compatible as a cause of his current back condition as noted in acceptable medical literature.  

An additional opinion was sought from the examiner in October 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the opinion.  The examiner opined that the current back condition of degenerative arthritis of the lumbosacral spine and chronic low back pain is as least as likely as not (50/50 probability) caused by or a result of active military service.  The examiner again stated that the Veteran seemed to be credible and that the type and severity of the back injury described is compatible as a cause of his current back condition.  The examiner added that the Veteran's described back injuries were severe enough and prolonged enough to cause his current back condition.  It was noted that the Veteran described onset of his current back condition as occurring within one year of his discharge from military service to at least 10% of his current level.

Here, the Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Based on the foregoing, the Board finds that doubt should be resolved in the Veteran's favor and service connection should be granted for degenerative arthritis of the lumbosacral spine.  In this case, the October 2010 VA examiner, with the August and October 2011 addendum opinions, concluded that the Veteran's low back disability was related to his military service.

The Board notes that the RO denied this claim, concluding that the VA examiner's opinion should be given no probative value since it was based on history given by the Veteran and provided no objective findings for the opinion and no medical link between the current symptomatology and objective medical findings of record during that period of time.  The RO found that there must be x-ray findings for degenerative arthritis within one year of service separation and that degenerative arthritis was not found until 1996.    

In this regard, the Board notes that the United States Court of Appeal for the Federal Circuit (Federal Circuit) held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  In the present case, the Board finds the Veteran's account credible, especially since that reported history was accepted and found credible by the October 2010 VA physician who evaluated him for compensation purposes.  In addition, the Board observes that the Veteran is competent to report the onset of symptoms during service that were later diagnosed as degenerative arthritis of the lumbosacral spine, and continued symptomatology since that time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 70 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the United States Court of Appeals for Veterans Claims (Court), citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the proposition that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  Id. at 179.  In Kowalski, however, the Court declared that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  In addition, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court, citing Kowalski, as well as Swann and Reonal, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the Veteran.  Id. at 432-33.  

Following a careful review of the record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim of service connection for degenerative arthritis of the lumbosacral spine.  In reaching this determination, the Board notes the October 2010 specifically found that the Veteran was credible and opined that the Veteran's disability is at least as likely as not related to his military service.    

Further, there is no negative medical opinion evidence.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection is warranted.  In this regard, the Board points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 


ORDER

Service connection for degenerative arthritis of the lumbosacral spine is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's dental claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the RO, in a December 2011 supplemental statement of the case, references an October 2010 VA examination for dental disability.  A copy of the examination report, however, is not included in the Veteran's claims file.  

In addition, upon remand in September 2010, the Board requested additional development, including records from the Army Reserves or the National Personnel Records Center, a specific request for all dental records from Fort Benning, Kentucky, dated from January 1955 through December 1956, and a specific request for any inpatient or outpatient medical records from the Fort Campbell Army Hospital dated from August through December 1956.  After obtaining any necessary authorizations, the RO was also to request copies of any outstanding treatment records, including those from the Bristol Regional Medical Center, and the Bradley Memorial Hospital.  

On remand, the RO contacted the National Personnel Records Center which indicated that the records requested were fire-related and that there were no SMRs or SGOs.  While this response may cover the dental records from Fort Benning and other records from Fort Campbell, it does not appear the RO made a specific separate request for these records, nor a separate request for records from the Army Reserves.  Also, the Veteran signed several blank authorization forms and provided the address for Bradley Memorial Hospital.  However, there does not appear to have been an attempt to obtain these records.

Upon remand, the RO should request records from the Army Reserves, and make a specific request for all dental records from Fort Benning, Kentucky, dated from January 1955 through December 1956, and a specific request for any inpatient or outpatient medical records from the Fort Campbell Army Hospital dated from August through December 1956.  After obtaining the address of Bristol Regional Medical Center, the RO should attempt to obtain relevant medical records from Bristol Regional Medical Center and the Bradley Memorial Hospital.  The Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file a copy of the October 2010 VA examination report for dental disability.  

2.  Make further attempts, as necessary, to obtain the Veteran's complete service treatment records, including but not limited to a request for any records from the Army Reserves.  A specific request should be made for all dental records from Fort Benning, Kentucky, dated from January 1955 through December 1956.  A specific request should also be made for any inpatient or outpatient medical records from the Fort Campbell Army Hospital dated from August through December 1956.  

After obtaining any necessary authorizations, request copies of any outstanding treatment records from  the Bristol Regional Medical Center, and the Bradley Memorial Hospital.  

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.   

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all evidence of record, with consideration of the competency of certain lay evidence as set forth above.  Adjudication of the dental claim should reflect a claim for compensation as well as for VA outpatient dental treatment.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all evidence associated with the claims file since the last adjudication, and all relevant law, including but not limited to 38 U.S.C.A. § 1712 and 38 C.F.R. §§ 3.381, 4.150, 17.161.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


